 

Exhibit 10.1

 

[tex10-1logo.jpg]

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is effective as of June 5, 2014
(“Effective Date”) by and between Bacterin International, Inc., a Nevada
corporation (“Company”), and John Gandolfo, an individual (“Employee”).

 

In consideration of the mutual promises, covenants and agreements contained in
this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

 

1.           EMPLOYMENT AND DUTIES.

 

A.           Job Title and Responsibilities. Company hereby employs Employee,
and Employee hereby agrees to be employed, as the Company’s Chief Financial
Officer. Employee’s title and responsibilities may change during the course of
Employee’s employment with Employer, but the terms of this Agreement shall
remain in full force and effect regardless of any change in Employee’s title or
responsibilities.

 

B.           Full-Time Best Efforts. Employee agrees to devote Employee’s full
professional time and attention to the business of the Company (and its
subsidiaries, affiliates, or related entities) and the performance of Employee’s
obligations under this Agreement, and will at all times faithfully,
industriously and to the best of Employee’s ability, experience and talent,
perform all of Employee’s obligations hereunder. Employee shall not, at any time
during Employee’s employment by the Company, directly or indirectly, act as a
partner, officer, director, consultant, employee, or provide services in any
other capacity to any other business enterprise that conflicts with the
Company’s business or Employee’s duty of loyalty to the Company.

 

C.           Duty of Loyalty. Employee acknowledges that during Employee’s
employment with the Company, Employee has participated in and will participate
in relationships with existing and prospective clients, customers, partners,
suppliers, service providers and vendors of the Company that are essential
elements of the Company’s goodwill. The parties acknowledge that Employee owes
the Company a fiduciary duty to conduct all affairs of the Company in accordance
with all applicable laws and the highest standards of good faith, trust,
confidence and candor, and to endeavor, to the best of Employee’s ability, to
promote the best interests of the Company.

 

D.           Conflict of Interest. Employee agrees that while employed by the
Company, and except with the advance written consent of a duly authorized
officer of the Company, Employee will not enter into, on behalf of the Company,
or cause the Company or any of its affiliates to enter into, directly or
indirectly, any transactions with any business organization in which Employee or
any member of Employee’s immediate family may be interested as a shareholder,
partner, member, trustee, director, officer, employee, consultant, lender or
guarantor or otherwise; provided, however, that nothing in this Agreement shall
restrict transactions between the Company and any company whose stock is listed
on a national securities exchange or actively traded in the over-the-counter
market and over which Employee does not have the ability to control or
significantly influence policy decisions.

 

Confidential: Employment Agreement: John GandolfoPage 1Please initial each
page:____

 

 

[tex10-1logo.jpg] 

 

2.           COMPENSATION.

 

A.           Base Pay. Company agrees to pay Employee gross annual compensation
of $330,000, less usual and customary withholdings, which shall be payable in
arrears in accordance with the Company’s customary payroll practices.

 

B.           Bonus and Incentive Compensation. Employee shall also be eligible
for bonus and incentive based compensation approved by the Compensation
Committee of the Board of Directors from time to time. The target bonus shall be
30% of Base Pay. Such bonus and incentive compensation shall be paid in
accordance with the bonus and incentive compensation plan documents adopted by
Company, or in the absence of such plan documents, no later than 2-1/2 months
following the year in which the bonus or incentive compensation vests.

 

C.           Benefits. During Employee’s employment, Employee will be eligible
to participate in the Company’s benefit programs, as summarized and as governed
by any plan documents concerning such benefits.

 

3.           PROPRIETARY INFORMATION.

 

A.           Employee understands that during Employee’s employment relationship
with the Company, the Company intends to provide Employee with information,
including Proprietary Information (as defined herein), without which Employee
would not be able to perform Employee’s duties to the Company. Employee agrees,
at all times during the term of Employee’s employment relationship and
thereafter, to hold in strictest confidence, and not to use or disclose, except
for the benefit of the Company to the extent necessary to perform Employee’s
obligations to the Company, any Proprietary Information that Employee obtains,
accesses or creates during the term of the relationship, whether or not during
working hours, until such Proprietary Information becomes publicly and widely
known and made generally available through no wrongful act of Employee or of
others under confidentiality obligations as to the information involved.
Employee understands that “Proprietary Information” means information and
physical material not generally known or available outside the Company and
information and physical material entrusted to the Company by third parties
under an obligation of non-disclosure or non-use or both. “Proprietary
Information” includes, without limitation, inventions, technical data, trade
secrets, marketing ideas or plans, research, product or service ideas or plans,
business strategies, investments, investment opportunities, potential
investments, market studies, industry studies, historical financial data,
financial information and results, budgets, identity of customers, forecasts
(financial or otherwise), possible or pending transactions, customer lists and
domain names, price lists, and pricing methodologies.

 

B.           At all times, both during Employee’s employment and after its
termination, Employee will keep and hold all such Proprietary Information in
strict confidence and trust. Employee will not use or disclose any Proprietary
Information without the prior written consent of the Company, except as may be
necessary to perform Employee’s duties as an employee of the Company for the
benefit of the Company. Employee may disclose information that Employee is
required to disclose by valid order of a government agency or court of competent
jurisdiction, provided that Employee will:

 

(i)notify the Company in writing immediately upon learning that such an order
may be sought or issued,



(ii)cooperate with the Company as reasonably requested if the Company seeks to
contest such order or to place protective restrictions on the disclosure
pursuant to such order, and

 



Confidential: Employment Agreement: John GandolfoPage 2Please initial each
page:____

 

 

[tex10-1logo.jpg] 

  

(iii)comply with any protective restrictions in such order, and disclose only
the information specified in the order.

 

C.           Upon termination of employment with the Company, Employee will
promptly deliver to the Company all documents and materials of any nature
pertaining to Employee’s work with the Company.

 

D.           Employee agrees not to infringe the copyright of the Company, its
customers or third parties (including, without limitation, Employee’s previous
employer, customers, etc.) by unauthorized or unlawful copying, modifying or
distributing of copyrighted material, including plans, drawings, reports,
financial analyses, market studies, computer software and the like.

 

4.           COVENANT NOT TO COMPETE.

 

A.           Noncompetition Covenant. Employee agrees that during the Restricted
Period (as defined below), without the prior written consent of the Company,
Employee shall not, directly or indirectly within the Territory (as defined
below): (i) personally, by agency, as an employee, independent contractor,
consultant, officer, director, manager, agent, associate, investor (other than
as a passive investor holding less than five percent of the outstanding equity
of an entity), or by any other artifice or device, engage in any Competitive
Business (as defined below), (ii) assist others, including but not limited to
employees of the Company, to engage in any Competitive Business, or (iii) own,
purchase, finance, organize or take preparatory steps to own, purchase, finance,
or organize a Competitive Business.

 

B.           Definitions.

 

1.          “Competitive Business” means (i) any person, entity or organization
which is engaged in or about to become engaged in research on, consulting
regarding, or development, production, marketing or selling of any product,
process, technology, device, invention or service which resembles, competes with
or is intended to resemble or compete with a product, process, technology,
device, invention or service of the Company; or (ii) any other line of business
that was conducted by the Company or that Employee knows or reasonably should
know the Company or any affiliate, successor or related entity, at any time
during the term of Employee’s employment with the Company, is actively preparing
to pursue.

 

2.          “Territory” means the United States of America.

 

3.          “Restricted Period” means the period of Employee’s employment with
the Company and for twelve (12) months immediately following the termination of
Employee’s employment by the Company; provided that if twelve (12) months is
found to be unenforceable, the Restricted Period” shall mean the period of
Employee’s employment with the Company and for nine (9) months immediately
following the termination of Employee’s employment by the Company; and provided
further, that if nine (9) months is found to be unenforceable, Restricted
Period” means the period of Employee’s employment with the Company and for six
(6) months immediately following the termination of Employee’s employment by the
Company.

 

5.           NON-SOLICITATION AND NON-INTERFERENCE COVENANTS.

 

A.           Nonsolicitation of Employees and Others. During the Restricted
Period, (a) Employee shall not, directly or indirectly, solicit, recruit, or
induce, or attempt to solicit, recruit or induce any employee, consultant,
independent contractor, vendor, supplier, or agent to terminate or otherwise
adversely affect his or her employment or other business relationship (or
prospective employment or business relationship) with the Company, and (b)
Employee shall not, directly or indirectly, solicit, recruit, or induce, or
attempt to solicit, recruit or induce any employee to work for Employee or any
other person or entity, other than the Company or its affiliates or related
entities.

 

Confidential: Employment Agreement: John GandolfoPage 3Please initial each
page:____

 

 

[tex10-1logo.jpg] 

 

B.           Nonsolicitation of Customers.   During the Restricted Period,
Employee shall not, directly or indirectly, solicit, recruit, or induce any
Customer (as defined below) for the purpose of (i) providing any goods or
services related to a Competitive Business, or (ii) interfering with or
otherwise adversely affecting the contracts or relationships, or prospective
contracts or relationships, between the Company (including any related or
affiliated entities) and such Customers. “Customer” means a person or entity
with which Employee had contact or about whom Employee gained information while
an Employee of the Company, and to which the Company was selling or providing
products or services, was in active negotiations for the sale of its products or
services, or was otherwise doing business as of the date of the cessation of
Employee’s employment with the Company or for whom the Company had otherwise
done business within the twelve (12) month period immediately preceding the
cessation of Employee’s employment with the Company.

 

6.           ACKNOWLEDGEMENTS. Employee acknowledges and agrees that:

 

A.           The geographic and duration restrictions contained in Sections 4
and 5 of this Agreement are fair, reasonable, and necessary to protect the
Company’s legitimate business interests and trade secrets, given the geographic
scope of the Company’s business operations, the competitive nature of the
Company’s business, and the nature of Employee’s position with the Company;

 

B.           Employee’s employment creates a relationship of confidence and
trust between Employee and the Company with respect to the Proprietary
Information, and Employee will have access to Proprietary Information (including
but not limited to trade secrets) that would be valuable or useful to the
Company’s competitors;

 

C.           The Company’s Proprietary Information is a valuable asset of the
Company, and any violation of the restrictions set forth in this Agreement would
cause substantial injury to the Company;

 

D.           The restrictions contained in this Agreement will not unreasonably
impair or infringe upon Employee’s right to work or earn a living after
Employee’s employment with the Company ends; and

 

E.           This Agreement is a contract for the protection of trade secrets
under applicable law and is intended to protect the Proprietary Information
(including trade secrets) identified above.

 

7.           “BLUE PENCIL” AND SEVERABILITY PROVISION.   If a court of competent
jurisdiction declares any provision of this Agreement invalid, void, voidable,
or unenforceable, the court shall reform such provision(s) to render the
provision(s) enforceable, but only to the extent absolutely necessary to render
the provision(s) enforceable and only in view of the Parties’ express desire
that the Company be protected to the greatest possible extent under applicable
law from improper competition and the misuse or disclosure of trade secrets and
Proprietary Information. To the extent such a provision (or portion thereof) may
not be reformed so as to make it enforceable, it may be severed and the
remaining provisions shall remain fully enforceable.

 

Confidential: Employment Agreement: John GandolfoPage 4Please initial each
page:____

 

 

[tex10-1logo.jpg] 

 

8.           INVENTIONS.

 

A.           Inventions Retained and Licensed.   Attached as Exhibit A is a list
describing all inventions and information created, discovered or developed by
Employee, whether or not patentable or registrable under patent, copyright or
similar statutes, made or conceived or reduced to practice or learned by
Employee, either alone or with others before Employee’s employment with the
Company (“Prior Inventions”), which belong in whole or in part to Employee, and
which are not being assigned by Employee to the Company. Employee represents
that Exhibit A is complete and contains no confidential or proprietary
information belonging to a person or entity other than Employee. Employee
acknowledges and agrees that Employee has no rights in any Inventions (as that
term is defined below) other than the Prior Inventions listed on Exhibit A. If
there is nothing identified on Exhibit A, Employee represents that there are no
Prior Inventions as of the time of signing this Agreement. Employee shall not
incorporate, or permit to be incorporated, any Prior Invention owned by Employee
or in which he/she has an interest in a Company product, process or machine
without the Company’s prior written consent. Notwithstanding the foregoing, if,
in the course of Employee’s employment with the Company, Employee directly or
indirectly incorporates into a Company product, process or machine a Prior
Invention owned by Employee or in which Employee has an interest, the Company is
hereby granted and shall have a non-exclusive, royalty-free, irrevocable,
perpetual, world-wide license to make, have made, modify, use, create derivative
works from and sell such Prior Invention as part of or in connection with such
product, process or machine.

 

B.           Assignment Of Inventions.   Employee shall promptly make full,
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby irrevocably transfers and assigns, and agrees
to transfer and assign, to the Company, or its designee, all his/her right,
title and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
trademarks (and all associated goodwill), mask works, or trade secrets, whether
or not they may be patented or registered under copyright or similar laws, which
Employee may solely or jointly conceive or develop or reduce to practice, or
cause to be conceived or developed or reduced to practice, during Employee’s
employment by the Company (the “Inventions”). Employee further acknowledges that
all original works of authorship which are made by Employee (solely or jointly
with others) within the scope of and during the period of his/her employment
with the Company and which may be protected by copyright are “Works Made For
Hire” as that term is defined by the United States Copyright Act. Employee
understands and agrees that the decision whether to commercialize or market any
Invention developed by Employee solely or jointly with others is within the
Company’s sole discretion and the Company’s sole benefit and that no royalty
will be due to Employee as a result of the Company’s efforts to commercialize or
market any such invention.

 

Employee recognizes that Inventions relating to his or her activities while
working for the Company and conceived or made by Employee, whether alone or with
others, within one (1) year after cessation of Employee’s employment, may have
been conceived in significant part while employed by the Company. Accordingly,
Employee acknowledges and agrees that such Inventions shall be presumed to have
been conceived during Employee’s employment with the Company and are to be, and
hereby are, assigned to the Company unless and until Employee has established
the contrary.

  

Confidential: Employment Agreement: John GandolfoPage 5Please initial each
page:____

 







 

[tex10-1logo.jpg] 

 

C.           Maintenance of Records.   Employee agrees to keep and maintain
adequate and current written records of all Inventions made by Employee (solely
or jointly with others) during his/her employment with the Company. The records
will be in the form of notes, sketches, drawings and any other format that may
be specified by the Company. The records will be available to and remain the
sole property of the Company at all times.

 

D.           Patent, Trademark and Copyright Registrations.   Employee agrees to
assist the Company, or its designee, at the Company’s expense, in every proper
way to secure the Company’s rights in the Inventions and any copyrights,
patents, trademarks, service marks, mask works, or any other intellectual
property rights in any and all countries relating thereto, including, but not
limited to, the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments the Company reasonably deems necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title, and interest in and to such inventions, and any copyrights,
patents, trademarks, service marks, mask works, or any other intellectual
property rights relating thereto. Employee further agrees that his/her
obligation to execute or cause to be executed, when it is in his/her power to do
so, any such instrument or paper shall continue after termination or expiration
of this Agreement or the cessation of his/her employment with the Company. If
the Company is unable because of Employee’s mental or physical incapacity or for
any other reason, after reasonably diligent efforts, to secure Employee’s
signature to apply for or to pursue any application for any United States or
foreign patents, trademarks or copyright registrations covering inventions or
original works of authorship assigned to the Company as above, then Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Employee’s agent and attorney-in-fact to act for and in
his/her behalf and stead to execute and file any such applications and to do all
other lawfully permitted acts to further the prosecution and issuance of letters
patent, trademarks or copyright registrations thereon with the same legal force
and effect as if executed by Employee; this power of attorney shall be a durable
power of attorney which shall come into existence upon Employee’s mental or
physical incapacity.

 

9.           SURVIVAL AND REMEDIES.   Employee’s obligations of nondisclosure,
nonsolicitation, noninterference, and noncompetition under this Agreement shall
survive the cessation of Employee’s employment with the Company and shall remain
enforceable. In addition, Employee acknowledges that upon a breach or threatened
breach of any obligation of nondisclosure, nonsolicitation, noninterference, or
noncompetition of this Agreement, the Company may suffer irreparable harm and
damage for which money alone cannot fully compensate the Company. Employee
therefore agrees that upon such breach or threat of imminent breach of any such
obligation, the Company shall be entitled to seek a temporary restraining order,
preliminary injunction, permanent injunction or other injunctive relief, without
posting any bond or other security, barring Employee from violating any such
provision. This Section shall not be construed as an election of any remedy, or
as a waiver of any right available to the Company under this Agreement or the
law, including the right to seek damages from Employee for a breach of any
provision of this Agreement and the right to require Employee to account for and
pay over to the Company all profits or other benefits derived or received by the
Employee as the result of such a breach, nor shall this Section be construed to
limit the rights or remedies available under state law for any violation of any
provision of this Agreement.

 

Confidential: Employment Agreement: John GandolfoPage 6Please initial each
page:____

 

 

[tex10-1logo.jpg] 

 

10.         RETURN OF COMPANY PROPERTY. All devices, records, reports, data,
notes, compilations, lists, proposals, correspondence, specifications,
equipment, drawings, blueprints, manuals, DayTimers, planners, calendars,
schedules, discs, data tapes, financial plans and information, or other recorded
matter, whether in hard copy, magnetic media or otherwise (including all copies
or reproductions made or maintained, whether on the Company’s premises or
otherwise), pertaining to Employee’s work for the Company, or relating to the
Company or the Company’s Proprietary Information, whether created or developed
by the Employee alone or jointly during his/her employment with the Company, are
the exclusive property of the Company. Employee shall surrender the same (as
well as any other property of the Company) to the Company upon its request or
promptly upon the cessation of employment. Upon cessation of Employee’s
employment, Employee agrees to sign and deliver the “Termination Certificate”
attached as Exhibit B, which shall detail all Company property that is
surrendered upon cessation of employment.

 

11.         NO CONFLICTING AGREEMENTS OR IMPROPER USE OF THIRD-PARTY
INFORMATION. During her/his employment with the Company, Employee shall not
improperly use or disclose any proprietary information or trade secrets of any
former employer or other person or entity, and Employee shall not bring on to
the premises of the Company any unpublished document or proprietary information
belonging to any such former employer, person or entity, unless consented to in
writing by the former employer, person or entity. Employee represents that
he/she has not improperly used or disclosed any proprietary information or trade
secrets of any other person or entity during the application process or while
employed or affiliated with the Company. Employee also acknowledges and agrees
that he/she is not subject to any contract, agreement, or understanding that
would prevent Employee from performing his/her duties for the Company or
otherwise complying with this Agreement. To the extent Employee violates this
provision, or his/her employment with the Company constitutes a breach or
threatened breach of any contract, agreement, or obligation to any third party,
Employee shall indemnify and hold the Company harmless from all damages,
expenses, costs (including reasonable attorneys’ fees) and liabilities incurred
in connection with, or resulting from, any such violation or threatened
violation.

 

12.         TERMINATION.

 

A.           By Either Party. Either Party may terminate this Agreement at any
time with or without notice, and with or without cause. Except as provided in
this Section 12, upon termination of employment, Employee shall only be entitled
to Employee’s accrued but unpaid base salary and other benefits earned under any
Company-provided plans, policies and arrangements for the period preceding the
effective date of the termination of employment.

 

B.           Termination Without Cause or Resignation for Good Reason. If
Company terminates Employee’s employment without Cause (defined below) or
Employee resigns for Good Reason (defined below), Employee shall be entitled to
receive continuing bi-weekly payments of severance pay at a rate equal to
Employee’s Base Salary, as then in effect, for twelve (12) months from the date
of termination of employment, less all required tax withholdings and other
applicable deductions, payable in accordance with the Company’s standard payroll
procedures, commencing on the effective date of a separation agreement with a
complete release of claims against the Company; provided that the first payment
shall include any amounts that would have been paid to Employee if payment had
commenced on the date of separation from service; and further provided that
Employee shall not be required to execute a release of any claims arising from
Company’s failure to comply with its obligations under paragraph 12.A. above.
Notwithstanding the foregoing, any payments due under this paragraph 12B shall
commence within sixty (60) days of Employee’s termination of employment,
provided that if such sixty (60)-day period spans two calendar years, payments
shall commence in the latter calendar year.

 

Confidential: Employment Agreement: John GandolfoPage 7Please initial each
page:____

 

 

[tex10-1logo.jpg] 

 

C.           Termination Upon a Change of Control. If the Company or any
successor in interest to the Company terminates Employees employment in
connection with or within twelve (12) months after a Change of Control (defined
below), Employee shall be entitled to receive continuing bi-weekly payments of
severance pay at a rate equal to Employee’s Base Salary, as then in effect, for
twelve (12) months from the date of termination of employment, less all required
tax withholdings and other applicable deductions, payable in accordance with the
Company’s standard payroll procedures, commencing on the effective date of a
separation agreement with a complete release of claims against the Company;
provided that the first payment shall include any amounts that would have been
paid to Employee if payment had commenced on the date of separation from
service; and further provided that Employee shall not be required to execute a
release of any claims arising from Company’s failure to comply with its
obligations under paragraph 12A above. In addition, Employee shall be entitled
to receive the annual bonus and incentive-based compensation at the targeted
level set forth in paragrprh 2B, prorated from January 1 of the year of the
termination through the effective date of the termination. The payments
described in this paragraph 12C are in lieu of, and not in addition to, the
payments described in paragraph 12B, it being understood by the Employee that he
shall be paid only one severance. Notwithstanding the previous provisions of
this paragraph 12C, any payments due under this paragraph 12C shall commence
within sixty (60) days of Employee’s termination of employment, provided that if
such sixty (60)-day period spans two calendar years, payments shall commence in
the latter calendar year.

 

D.           Termination for Cause, Death or Disability, or Resignation Without
Good Reason. If Employee’s employment with the Company terminates voluntarily by
Employee without Good Reason, for Cause by the Company or due to Employee’s
death or disability, then payments of compensation by the Company to Employee
hereunder will terminate immediately (except as to amounts already earned).

 

E.           Definitions.

 

(1)         “Cause.” For all purposes under this Agreement, “Cause” is defined
as (i) gross negligence or willful misconduct in the performance of Employee’s
duties and responsibilities to the Company; (ii) commission of any act of fraud,
theft, embezzlement, financial dishonesty or any other willful misconduct that
has caused or is reasonably expected to result in injury to the Company; (iii)
conviction of, or pleading guilty or nolo contendere to, any felony or a lesser
crime involving dishonesty or moral turpitude; or (iv) material breach by
Employee of any of obligations under any written agreement or covenant with the
Company, including the policies adopted from time to time by the Company
applicable to all employees.

 

(2)         “Good Reason.” For all purposes under this Agreement, “Good Reason”
is defined as Employee’s resignation within thirty (30) days following the
expiration of any Company cure period (discussed below) following the occurrence
of one or more of the following, without Employee’s express written consent: (i)
a material reduction of Employee’s duties, authority or responsibilities,
relative to Employee’s duties, authority or responsibilities in effect
immediately prior to such reduction; (ii) a material reduction in Employee’s
base compensation; or (iii) a material breach by the Company under any written
agreement or covenant with Employee. Employee will not resign for Good Reason
without first providing the Company with written notice within thirty (30) days
of the event that Employee believes constitutes “Good Reason” specifically
identifying the acts or omissions constituting the grounds for Good Reason and a
reasonable cure period of not less than thirty (30) days following the date of
such notice during which such condition shall not have been cured.



 

Confidential: Employment Agreement: John GandolfoPage 8Please initial each
page:____

 

 

[tex10-1logo.jpg] 

 

(3)         “Change of Control.” For all purposes under this Agreement, “Change
of Control” of the Company is defined as:

 

(a)          a sale, transfer or disposition of all or substantially all of the
Company’s assets other than to (i) a corporation or other entity of which at
least a majority of its combined voting power is owned directly or indirectly by
the Company, (ii) a corporation or other entity owned directly or indirectly by
the holders of capital stock of the Company in substantially the same
proportions as their ownership of Company common stock, or (iii) an Excluded
Entity (as defined below); or

 

(b)          any merger, consolidation or other business combination transaction
of the Company with or into another corporation, entity or person, other than a
transaction with or into an Excluded Entity, being another corporation, entity
or person in which the holders of at least a majority of the shares of voting
capital stock of the Company outstanding immediately prior to such transaction
continue to hold (either by such shares remaining outstanding in the continuing
entity or by their being converted into shares of voting capital stock of the
surviving entity) a majority of the total voting power represented by the shares
of voting capital stock of the Company (or the surviving entity) outstanding
immediately after such transaction; or

 

(c)          any acquisition of at least a majority of the shares of voting
capital stock of the Company by any corporation, entity or person or group of
corporations, entities or persons acting in concert, other than an Excluded
Entity.

 

For the avoidance of doubt, a liquidation, dissolution or winding up of the
Company or change in the state of the Company’s incorporation shall not
constitute a Change of Control event for purposes of this Agreement.

 

F.           Exclusive Remedy. In the event of a termination of Employee’s
employment with the Company, the provisions of this Section 12 are intended to
be and are exclusive and in lieu of any other rights or remedies to which
Employee or the Company may otherwise be entitled.

 

13.         GENERAL PROVISIONS.

 

A.           Governing Law; Consent To Personal Jurisdiction. The laws of the
State of Colorado govern this Agreement without regard to conflict of laws
principles. Employee and Company each hereby consents to the personal
jurisdiction of the state courts located in the City and County of Denver, State
of Colorado, and the federal district court sitting in the City and County of
Denver, State of Colorado, if that court otherwise possesses jurisdiction over
the matter, for any legal proceeding concerning the Employee’s employment or
termination of employment, or arising from or related to this Agreement or any
other agreement executed between the Employee and the Company. Should an action
be brought to enforce the terms of this Agreement, the prevailing party shall be
entitled to recover reasonable attorneys’ fees and costs incurred in prosecuting
the action.

  

Confidential: Employment Agreement: John GandolfoPage 9Please initial each
page:____

 

 

[tex10-1logo.jpg] 

 

B.           Entire Agreement. This Agreement sets forth this entire Agreement
between the Company (and any of its related or affiliated entities, officers,
agents, owners or representatives) and the Employee relating to the subject
matter herein, and supersedes any and all prior discussions and agreements,
whether written or oral, on the subject matter hereof. To the extent that this
Agreement may conflict with the terms of another written agreement between the
Employee and the Company, the terms of this Agreement will control.

 

C.           Modification. No modification of or amendment to this Agreement
will be effective unless in writing and signed by Employee and an authorized
representative of the Company.

 

D.           Waiver. The Company’s failure to enforce any provision of this
Agreement shall not act as a waiver of its ability to enforce that provision or
any other provision. The Company’s failure to enforce any breach of this
Agreement shall not act as a waiver of that breach or any future breach. No
waiver of any of the Company’s rights under this Agreement will be effective
unless in writing. Any such written waiver shall not be deemed a continuing
waiver unless specifically stated, and shall operate only as to the specific
term or condition waived and shall not constitute a waiver of such term or
condition for the future or as to any act other than that specifically waived.

 

E.           Successors and Assigns. This Agreement shall be assignable to, and
shall inure to the benefit of, the Company’s successors and assigns. Employee
shall not have the right to assign his/her rights or obligations under this
Agreement.

 

F.           Construction. The language used in this Agreement will be deemed to
be language chosen by the Employee and the Company to express their mutual
intent, and no rules of strict construction will be applied against either
party.

 

G.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable, and all of which together
shall constitute one agreement. Signatures of the Parties that are transmitted
in person or by facsimile or e-mail shall be accepted as originals.

 

H.           Further Assurances. Employee agrees to execute any proper oath or
verify any document required to carry out the terms of this Agreement.

 

I.           Title and Headings. The titles, captions and headings of this
Agreement are included for ease of reference only and will be disregarded in
interpreting or construing this Agreement.

 

J.           Notices. All notices and communications that are required or
permitted to be given under this Agreement shall be in writing and shall be
sufficient in all respects if given and delivered in person, by electronic mail,
by facsimile, by overnight courier, or by certified mail, postage prepaid,
return receipt requested, to the receiving party at such party’s address shown
in the signature blocks below or to such other address as such party may have
given to the other by notice pursuant to this Section. Notice shall be deemed
given (i) on the date of delivery in the case of personal delivery, electronic
mail or facsimile, or (ii) on the delivery or refusal date as specified on the
return receipt in the case of certified mail or on the tracking report in the
case of overnight courier.

  

Confidential: Employment Agreement: John GandolfoPage 10Please initial each
page:____

 

 

[tex10-1logo.jpg] 

 

K.          409A.   The amounts payable under this Agreement are intended to be
exempt from the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”). To the extent that any such payments are
determined to be subject to Section 409A, (i) the terms of this Agreement shall
be interpreted to avoid incurring any penalties under Section 409A, (ii) any
payments due upon a termination of employment shall only be payable if the
termination constitutes a “separation from service” within the meaning of
Section 409A, (iii) any right to a series of installment payments is to be
treated as a right to a series of separate payments, and (iv) any payments due
to a “specified employee” of a publicly-traded company upon a separation from
service shall be delayed until the first day of the seventh month following such
separation from service. Notwithstanding the foregoing, in no event shall
Company be responsible for any taxes or penalties due under Section 409A.

 

14.         EMPLOYEE’S ACKNOWLEDGMENTS.   Employee acknowledges that he/she is
executing this Agreement voluntarily and without duress or undue influence by
the Company or anyone else and that Employee has carefully read this Agreement
and fully understands the terms, consequences, and binding effect of this
Agreement.

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Employment Agreement as of the date first written above.

 





EMPLOYEE     BACTERIN INTERNATIONAL, INC.           Print Name: John P. Gandolfo
  Print Name: Daniel Goldberger           Signature: /s/ John P. Gandolfo  
Signature: /s/ Daniel Goldberger           Date: 6/5/14   Title: CEO          
Address: 93 Lake Drive East Wayne, NJ 07470   Date: 06/05/14           Phone:
973-768-6784                 Email: JGANDOLFO@BACTERIN.COM      



 

Confidential: Employment Agreement: John GandolfoPage 11Please initial each
page:____

 

 

[tex10-1logo.jpg] 

 

EXHIBIT A

LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP

 

IS A LIST ATTACHED? (PLEASE CHECK):    ¨ YES  x NO

 

NOTE: The following is a list of all Prior Inventions made, conceived, developed
or reduced to practice by Employee prior to his/her employment with the Company.
IF NO SUCH LIST IS ATTACHED, THAT MEANS EMPLOYEE IS NOT ASSERTING THE EXISTENCE
OF ANY PRIOR INVENTIONS.

 

Confidential: Employment Agreement: John GandolfoPage 12Please initial each
page:____

 

 

[tex10-1logo.jpg] 

 

EXHIBIT B

 

TERMINATION CERTIFICATE

 

I hereby represent and certify that I have in all material respects complied
with my obligations to the Company under the Employment Agreement between the
Company and me to which the form of this Certificate is attached as Exhibit B.

 

I also represent that on or before my last day, I have specifically returned the
following items:

 

¨Computer/laptop

 

¨Keys/access cards

 

¨Company credit card

 

  ¨ Other equipment (please list)           



 

Confidential: Employment Agreement: John GandolfoPage 13Please initial each
page:____







